DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                 

Claim Rejections - 35 USC §103

2.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1- 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bucciarelli (Pub. No.: US 2015/0058242 A1; hereinafter Bucciarelli) in view of Ghulati, Dhruv (WO 2019/043379 A1; hereinafter Ghulati; IDS filed on 10/26/2021)
               Consider claims 1, 7, and 8,  Bucciarelli clearly shows and discloses a report evaluation device, a non-transitory computer readable recording medium, and a report evaluation method of an electronic device comprising: receiving , at the electronic device,  a report (electronic communications) from at least one client terminal (transmitting communications (message forwarding) to monitoring users) (paragraphs: 0032 and 0051); analyzing, using the electronic device, content included within the report to determine at least one data type of the content, wherein the at least one data type is selected from the group consisting of video, audio and text  (an algorithm  can be used to analyze the communication for matches to stored elements (for example, words, text strings, character strings, images, audio clips, video clips) (paragraphs: 0052); determining, using the electronic device,  a category of the received report, wherein the category is based on the at least one data type of the content (an algorithm  can be used to analyze the communication for matches to stored elements in a database residing on the communication device being monitored, through a comparison process to assess the potential of targeted content, such as inappropriate or illegal content, then determines that the communication has a match inappropriate content) (paragraphs: 0052); identifying, using the electronic device, a model corresponding to the category (paragraphs: 0061 and fig. 3, shows examples for identifying); evaluating , using the electronic device, a reliability of the report through the model (paragraphs: 0061 and fig. 3, shows examples for evaluating such as description of text string); and generating and outputting, from the electronic device, information on the reliability (paragraphs: 0051, 0061, and 0063 and fig. 2-3, and fig. 18); however, Bucciarelli does not specifically disclose another example for receiving, at the electronic device, a report from at least one client terminal.
                In the same field of endeavor, Ghulati clearly specifically disclose a second example for receiving, at the electronic device, a report from at least one client terminal (page 2, lines 6-8).
                Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teaching of Ghulati into teaching of Bucciarelli for the purpose of providing example for receiving, at the electronic device, a report from at least one client terminal.     
               
               Consider claims 2 and 9, Bucciarelli and Ghulati, clearly show a report evaluation device, and a report evaluation method, wherein the report includes video information, text information, or audio information (Bucciarelli: paragraphs: 0061 and 0063, and fig. 3; Ghulati: page 4, lines 12-19, page 14, lines 22-23).
               Consider claim 3, Bucciarelli and Ghulati, clearly show a report evaluation device, and a report evaluation method, further comprising: establishing a video call session between a plurality of client terminals, wherein the report is received from at least one client terminal among the plurality of client terminals in receiving a report (Bucciarelli: paragraphs: 0061 and 0063, and fig. 4; Ghulati: page 14, lines 31-33).             
              
                Consider claims 4 and 11, Bucciarelli and Ghulati, clearly show a report evaluation device, and a report evaluation method, further comprising: evaluating the reliability of the received report according to a predetermined criterion independently of the model; and updating an associated model in response to the evaluation result (Bucciarelli: paragraphs: 0061 and 0097; Ghulati: page 8, lines 11-23).      
                  Consider claims 5 and 12, Bucciarelli and Ghulati, clearly show a report evaluation device, and a report evaluation method, wherein the report includes information about inappropriate video content, information about inappropriate text content, or information about inappropriate sound content (Bucciarelli: paragraphs: 0063 and fig. 3; Ghulati: page 13, lines 1-11)
                   Consider claims 6 and 13, Bucciarelli and Ghulati, clearly show a report evaluation device, and a report evaluation method, wherein the model corresponds to one of a sound censoring algorithm, a video censoring algorithm, a text censoring algorithm, or a gesture censoring algorithm (Bucciarelli: paragraphs: 0052 and 0061; Ghulati: page 3, lines 14- page 4, lines1-26 page 10, lines 11-6).       

                    Consider claim 10, Bucciarelli and Ghulati, clearly show wherein the report receiving part is further configured to receive the report from at least one client terminal among a plurality of client terminals that have established a video call session with each other (Bucciarelli: paragraphs: 0061 and 0063, and fig. 4; Ghulati: page 14, lines 31-33).       
             
        Consider claim 14, Bucciarelli and Ghulati, clearly show a report evaluation device, and a report evaluation method, wherein determining a category of the received report includes determining a category of the report based on any one of a type of content included in the report, a type of language corresponding to the report, or a request path for generating the report (Bucciarelli: paragraphs: 0061, 0063, and fig. 3; Ghulati: fig. 1a and claim 14).      
         Consider claim 15, Bucciarelli and Ghulati clearly show the method and the non-transitory computer readable medium, further comprising transmitting at least some of information included in the report and reliability evaluation result information of the report to an external device based on the information on the reliability (Bucciarelli: paragraphs: 0061, 0063, and fig. 3; Ghulati: fig. 1a).                      


Response to Arguments

           The present Office Action is in response to Applicant’s amendment filed on March 22, 2022. Applicant amended claims 1, 8, and 10. Claims 1-15 are now pending in the present application.                                                                                                                                                              
           
Applicant's arguments with respect to amended claims have been considered but are moot in view of the new ground(s) of rejection.     
                       
Conclusion                        
            
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amal Zenati whose telephone number is 571-270-1947. The examiner can normally be reached on 8:00 -5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571- 272- 7503.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/AMAL S ZENATI/Primary Examiner, Art Unit 2656